EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. (SECTION -OXLEY ACT OF 2002) Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of AMASYS Corporation (the “Company”), does hereby certify, to the best of his knowledge and belief that: (1) The Annual Report on Form 10-K for the year ended June 30, 2010 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 12, 2010 /s/ C.W. GILLULY C.W. Gilluly President, Chief Executive Officer and Chief Financial Officer The foregoing certification is being furnished to the Securities and Exchange Commission as an exhibit to the Form 10-K and shall not be considered filed as part of the Form 10-K.
